Citation Nr: 1425063	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  10-34 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for carpal tunnel syndrome, right wrist.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran had verified active duty service from September 1970 to June 1972, and unverified active duty service from November 1968 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that, in pertinent part, denied the Veteran claims.  The Veteran filed a notice of disagreement dated in March 2010 and the RO issued a statement of the case dated in June 2010.  The Veteran submitted his substantive appeal in August 2010 with respect to the issues above.  

In April 2013, the Veteran testified at a hearing before the undersigned.  A transcript of the hearing has been associated with the Veteran's electronic claims file.  At the hearing, the Board held the record open for 30 days to allow for the submission of additional evidence.  Additional evidence was submitted without a waiver of initial RO consideration.  As the matter is being remanded, however, the question of whether a remand is required for initial RO consideration is moot.

In this regard, the Board notes that the United States Court of Appeals for Veterans Claims has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  In the present case, the undersigned fully identified the issues on appeal and asked specific questions directed at identifying any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding and might substantiate the claim currently on appeal.  Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, there is compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2).
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With respect to the Veteran's left knee complaints, the record indicates that the Veteran has been diagnosed with severe arthrosis of the left knee.  In April 2013, the Veteran testified that he fired mortars in service and that he was constantly going down on his left knee (with no knee pads) when firing.  He did not receive treatment in service, but stated that he complained about it.  He indicated that it has only gotten worse since service.  

The Veteran also indicated that he had been treated for carpal tunnel syndrome of the right wrist by his private physician and an acupuncturist.  Records of this treatment are not contained in the claims file.  In addition, the Veteran testified that he had received treatment from a Dr. H. B. in the 1970s for his left knee and carpal tunnel syndrome.  He also indicated that he was seen by a private audiologist in 2009.  These records are also not of record.

Finally, with respect to the hearing loss and tinnitus claims, the Veteran was provided a VA examination dated in April 2009.  This examination did not show bilateral hearing loss for VA purposes.  In addition, tinnitus was not found to be related to military service.  After the examination, the Veteran testified that his hearing had worsened and also indicated that he had tinnitus in service.  His representative pointed out that the Veteran's service treatment records indicate that the Veteran had complaints of buzzing in his ear while in service.

Based on the foregoing, this matter should be remanded.  The Veteran should be afforded a VA examination in connection with his left knee claim in order to determine whether the Veteran's experiences in service are the cause of his current left knee disability.  If additional medical evidence indicates a diagnosis of carpal tunnel syndrome of the right wrist that could be traced to service, the Veteran should be examined for this as well.  In addition, the Veteran should be afforded a new audiological examination to see if his hearing has worsened and if he now has hearing loss for VA purposes.  An additional opinion should also be sought regarding the Veteran hearing loss and tinnitus claims.  The examiner should specifically comment on the Veteran's testimony regarding noise exposure in service, complaints of tinnitus in service, and the notation in the service treatment records regarding buzzing in his ear in service.  

Finally, the additional medical evidence identified by the Veteran should be sought and associated with the Veteran claims file, as noted above.  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disabilities.  This should specifically include records of the Veteran's treatment for carpal tunnel syndrome of the right wrist by his private physician and an acupuncturist, records of treatment from a Dr. H. B. in the 1970s for his left knee and carpal tunnel syndrome, and treatment by a private audiologist in 2009.  VA treatment records, if any, should also be obtained.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

2.  Arrange for appropriate VA examinations for the purpose of determining whether the Veteran has a left knee disability, right wrist carpal tunnel syndrome, hearing loss, and tinnitus, that are related to the Veteran's military service.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished. Based on his/her review of the case, the examiner is specifically requested to offer an opinion as to: 

(a)  Does the Veteran have a left knee disability, right wrist carpal tunnel syndrome, bilateral hearing loss for VA purposes, and tinnitus?  If so, state the diagnosis or diagnoses. 

(b)  If the examiner finds that the Veteran has any of the foregoing conditions, did such disorders have their onset during active duty, within one year of active duty, or are these conditions otherwise related to the Veteran's military service?  With respect to the left knee, the examiner is asked to comment on the Veteran's testimony that he fired mortars in service and that he was constantly going down on his left knee (with no knee pads) when firing, that this action hurt his knee, and that he has had a worsening knee since service.  With respect to hearing loss and tinnitus, the examiner should comment on the Veteran exposure to mortar fire and other acoustic trauma in service as well as the Veteran's testimony regarding complaints of tinnitus in service and the notation in the service treatment records regarding buzzing in his ear in service.

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorders and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

3.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


(CONTINUED ON THE NEXT PAGE)




_________________________________________________
Thomas O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



